IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


REGINALD C. SCOTT,                      : No. 198 MM 2017
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA            :
THROUGH THE DAUPHIN COUNTY              :
DISTRICT ATTORNEY, EDWARD M.            :
MARSICO,                                :
                                        :
                   Respondent           :


                                    ORDER



PER CURIAM

      AND NOW, this 26th day of January, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.